—Appeal from a judgment of the County Court of Chemung County (Hayden, J.), rendered June 23, 2000, (1) convicting defendant upon his plea of guilty of the crime of burglary in the second degree, and (2) which revoked defendant’s probation and imposed a sentence of imprisonment.
Defense counsel seeks to be relieved of his assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Upon our review of the record, defense counsel’s brief and defendant’s pro se submission, we agree. The record demonstrates that defendant pleaded guilty to burglary in the second degree and admitted to violating the terms of his probation. In accordance with the *804plea agreement, defendant was sentenced to a determinate prison term of 3V2 years with 2V2 years of postrelease supervision on the burglary conviction and 1 to 3 years as a youthful offender in connection with the violation of probation. The judgment is, accordingly, affirmed and defense counsel’s application for leave to withdraw is granted (see, People v Stokes, 95 NY2d 633; People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Mercure, J. P., Crew III, Carpinello, Mugglin and Rose, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.